On consideration of the “Motion for Issuance of Mandate”, construed by the Court as a Petition for Writ of Mandamus, it appearing that the ruling of the United States Air Force Court of Military Review was wholly interlocutory in nature, and in no way affects the jurisdiction of this Court ultimately to review petitioner's conviction pursuant to Article 67(b)(3), Uniform Code of Military Justice, 10 USC § 867 (b) (3), it is, by the Court, this 15th day of February 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed. United States v Best, 6 USCMA 39, 19 CMR 165 (1955).